internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------ --------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-128007-07 date date ------------------------------------------- ------------------------------------------- legend olddistributing ------------------------------------------------------------------- ------------------------------------------------------------ newdistributing ----------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- controlled ------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------------------ statea stateb year1 proposed llc agreement for controlled ------------------------------------------------------------------------------------------------------------ ------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------- ------------ --------------------------------- --------------------------------- ----------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------- plr-128007-07 proposed llc agreement for newdistributing businessa -------------------------------------------------------------------------------- -------------- locationa businessb ------------------------------------------------------------------------------------------------------- locationb shareholdera --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- -------------------------------------------------------------- shareholderb -------------------------------------------------------------- shareholderc --------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------------------------------- children ------------------------------------------------------ ---------------------- e f g dear ---------------- rulings as to the federal_income_tax consequences of proposed transactions the this letter responds to your representative’s letter of date requesting ------------------------------------------------------- ----------------------- ------------------------------- ----------------------- ------------------- --- the rulings contained in this letter are based upon facts and representations that plr-128007-07 information submitted in that letter and subsequent correspondence is summarized below were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled company or both see sec_355 of the internal_revenue_code and sec_1_355-2 of the regulations iii whether this distribution is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in olddistributing newdistributing or controlled see sec_355 of the code and sec_1_355-7 of the regulations and iv whether each of the entities that is intended to be formed as a limited_liability_company an llc will in fact be formed as intended moreover no opinion is expressed on the validity of any subchapter_s_election of either olddistributing newdistributing or controlled in addition no opinion is expressed with regard to the tax consequences of the unrelated transaction described below of accounting and a calendar_year and has been an s_corporation since year1 distributing is engaged in businessa and businessb olddistributing has outstanding e shares of common_stock and no other stock all of which stock is held by shareholdera and shareholderb the shareholders with shareholdera holding f percent and shareholder b holding g percent the amount of stock held by shareholdera the major shareholder is over percent pursuant to the unrelated transaction described below the shareholders may also include shareholderc and the children llc agreement for newdistributing newdistributing will elect to be treated as an association_taxable_as_a_corporation and to be taxed as an s_corporation newdistributing will use the accrual_method of accounting and a calendar_year newdistributing will have outstanding one class of membership interests which will be held by the shareholders in the same manner as they hold stock in olddistributing olddistributing is a closely held statea corporation that uses the accrual_method newdistributing is being formed as a stateb llc in accord with the proposed summary of facts plr-128007-07 controlled is being formed as a stateb llc in accord with the proposed llc agreement for controlled controlled will elect to be treated as an association_taxable_as_a_corporation and to be taxed as an s_corporation controlled will use the accrual_method of accounting and a calendar_year controlled will have outstanding one class of membership interests initially all the membership interests in controlled will be held by distributing management of distributing has represented that operating businessa and businessb in separate entities would facilitate one or more corporate business purposes to achieve this separation distributing will transfer businessa to controlled in exchange for all the membership interests in controlled and then will distribute all the membership interests in controlled to the shareholders the businesses will be operated at separate locations with businessa being operated at locationa and businessb being operated at locationb financial information submitted by olddistributing indicates that each of both olddistributing’s businessa and olddistributing’s businessb has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years unrelated transaction it is possible that shareholdera will undertake an unrelated transaction unrelated transaction in this transaction shareholdera is planning to transfer a part of the stock it holds in olddistributing to shareholderc and the children or alternatively to transfer to shareholderc and the children a part of the membership interests it is receiving in newdistributing shareholder a is related to shareholderc and the children thus in the event the unrelated transaction occurs prior to the proposed transaction discussed below the shareholders participating in the proposed transaction would include shareholderc and the children proposed transactions contribution distribution s election merger to change place and identity and llc agreements undertaken in the order described below it is planned to take step iv subsequent to steps i ii and iii however depending on circumstances and business exigencies it is possible that step iv would be taken first that is prior to steps i ii and iii if step iv is taken first then olddistributing will have been replaced by newdistributing in undertaking steps i ii and iii accordingly hereafter olddistributing is referred to as olddistributing or newdistributing for purposes of steps i ii and iii it is proposed that the steps steps in the proposed transactions be with regard to timing it is planned for step ii the distribution to be undertaken immediately after step i the contribution so that subsequent to the plr-128007-07 contribution olddistributing or newdistributing will have only a momentary ownership of controlled controlled the assets of businessa including real_property and equipment and liabilities associated with businessa in exchange for all the membership interests in controlled step i the contribution olddistributing or newdistributing will transfer to step ii the distribution olddistributing or newdistributing will distribute to step iii the s election controlled will make an election under sec_1362 to be the shareholders all of the outstanding membership interests in controlled the distribution of the membership interests in controlled will be pro_rata to each of the shareholders and the shareholders will not surrender any of the stock or membership interests in olddistributing or newdistributing following the distribution the outstanding membership interests in controlled will be held by the shareholders in exactly the same percentages as they hold their stock in olddistributing or membership interests in newdistributing treated as an s_corporation within the meaning of sec_1361 the shareholders will cause controlled to file form_2553 election by a small_business_corporation for the purpose of causing controlled to be treated as an association taxable as an s_corporation from its inception step iv the merger olddistributing will merge into newdistributing in accord with the applicable state law with newdistributing electing to be an association taxable as an s_corporation newdistributing will receive all the assets and liabilities of olddistributing except for assets and liabilities transferred to controlled and the shareholders will receive newdistributing membership interests in exchange for their olddistributing stock step v the llc operating agreements operating agreements both for new distributing and for controlled will be executed to provide that for each of these llcs all items of income and loss will be allocated among the members pro_rata in accordance with their percentage membership interests in the respective llcs and all distributions both liquidating and nonliquidating will be made in accordance with their percentage membership interests following representations in connection with the proposed transactions representations relating to the entire transaction olddistributing and its controlling shareholder shareholdera have made the representations plr-128007-07 a the unrelated transaction has a motivation independent and separate from the motivation for the proposed transactions b the proposed transactions steps i ii iii iv and v are not related to or connected to or part of a plan involving any other transactions at the time the proposed transactions are undertaken there will be no plan or intent to undertake any other transactions except for the unrelated transaction will each pay his her or its own expenses_incurred in connection with the proposed transactions olddistributing newdistributing controlled and each of the shareholders c d olddistributing will have been an s_corporation at all times subsequent to year1 e olddistributing has outstanding solely a single class of common_stock f controlled and newdistributing will each have outstanding solely a single class of membership interests g at the time of the proposed transactions neither olddistributing newdistributing nor controlled will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest in olddistributing newdistributing or controlled or where pursuant to such right or instrument any person could acquire an equity_interest in olddistributing newdistributing or controlled h i neither olddistributing newdistributing nor controlled is or will be an there is no plan or intention for either olddistributing newdistributing or controlled to issue any stock or membership interests in conjunction with or subsequent to the proposed transactions except as described above in steps i through v investment_company as defined in sec_368 and iv representations relating to steps i and ii the contribution and the distribution newdistributing to controlled both i the total adjusted_basis of the assets and ii the fair_market_value of the assets will each equal or exceed the sum of the liabilities as determined under sec_357 assumed by controlled controlled as determined under sec_357 and ii the liabilities to which the transferred both i the liabilities of olddistributing or newdistributing assumed by j with regard to the assets transferred from olddistributing or k plr-128007-07 assets are subject were incurred in the ordinary course of business and are associated with the assets transferred l none of any of the transfers of assets from olddistributing or newdistributing to controlled will constitute an early disposition of investment_credit_property within the meaning of sec_50 m prior to the distribution all the outstanding membership interests in controlled will be held by olddistributing or newdistributing n following the distribution all of the outstanding membership interests in controlled will be held by the shareholders o controlled neither has nor is expected to have any debt to the shareholders to olddistributing to newdistributing or to any related_entity except possibly for a small amount of pre-existing debt between businessa and businessb that arose in the normal course of business and which if not already paid off will be paid off within the current_year p immediately prior to the distribution each share of the outstanding_stock in olddistributing or membership interest in newdistributing will have been held by its then current holder at all times during the 5-year period prior to the distribution or will have been received in a nonrecognition_transaction in exchange for such 5-year stock however in the event that step iv or the unrelated transaction occurs first all the membership interests in newdistributing will be held by shareholders who received their membership interests in newdistributing in exchange for stock in olddistributing in a nonrecognition_transaction such that for each of the shareholders the holding of the membership interests together with the prior holding of the exchanged stock meets this 5-year period q in the 5-year period prior to the distribution there will have been no r the distribution is not part of a plan or series of related transactions changes and subsequent to the distribution it is not expected that there will be any change in the holding of stock or membership interests in olddistributing newdistributing or controlled except as described above with regard to the unrelated transaction and the proposed transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in olddistributing newdistributing or controlled including any predecessor or successor of any such corporation it is planned for shareholdera to continue to hold over percent of the equity_interest in both newdistributing and controlled s plr-128007-07 no part of the membership interests in controlled is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of olddistributing or newdistributing businesses businessa and businessb is representative of the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted for such business the years of financial information submitted on behalf of each of the t u following the distribution olddistributing and or newdistributing will continue to be directly engaged in the active_conduct of businessb independently and with its own separate employees and through the actions of its own officers directors and or shareholders acting on its behalf and through the actions of certain shared employees shared employees following the distribution no more than percent of the total number of businessb employees will be shared employees these shared employees will conduct certain management and or administrative functions for businessb and various other businesses businessb will have been actively conducted within the meaning of sec_1_355-3 by olddistributing or newdistributing independently and through its own employees and its officers directors and or shareholders at all times in the 5-year period prior to the distribution with shared employees participating only to the extent and in the manner specified above in each year of the 5-year pre-distribution period olddistributing and or newdistributing directly had over employees who were engaged in businessb it is expected that olddistributing or newdistributing will continue to directly have over employees engaged in businessb subsequent to the distribution conduct of businessa independently and with its own employees and through the actions of its own officers directors and or shareholders acting on its behalf and through the actions of certain shared employees following the distribution no more than percent of the total number of businessa employees will be shared employees these shared employees will conduct certain management and or administrative functions for businessa and various other businesses businessa will have been actively conducted within the meaning of sec_1_355-3 by olddistributing and or newdistributing independently and through its own employees and its officers directors and or shareholders at all times in the 5-year period prior to the distribution with shared employees participating only to the extent and in the manner specified above in each year of the 5-year pre-distribution period olddistributing and or newdistributing directly had over employees who were engaged in businessa it is expected that controlled will continue to directly have over employees engaged in businessa subsequent to the distribution following the distribution controlled will be directly engaged in the active v plr-128007-07 purposes w the distribution is being carried out for one or more corporate business x except for the step iv merger of olddistributing into newdistributing and also except for dispositions of assets in the ordinary course of business there is no plan or intention i to liquidate either olddistributing newdistributing or controlled ii to merge either olddistributing newdistributing or controlled with any other corporation or iii to sell or otherwise dispose_of the assets of either olddistributing newdistributing or controlled subsequent to the distribution y there is no plan or commitment by any of the shareholders to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock or membership interests in olddistributing newdistributing or controlled except as described above with regard to the unrelated transaction and the proposed transactions z the distribution will not be used principally as a device for the distribution of earnings_and_profits of either olddistributing newdistributing or controlled aa the distribution is not intended to or expected to result in a reduction in the total amount of federal_income_tax payable by olddistributing and its successors that is the total amount of federal_income_tax payable after the distribution by olddistributing newdistributing and controlled is anticipated to be no less than the amount that would be payable by distributing if the proposed transactions did not occur bb after the distribution is consummated any transactions that occur between controlled and olddistributing or newdistributing will occur in the ordinary course of business and will be negotiated at arm’s length and for fair_market_value cc there is no plan or intention by either olddistributing newdistributing or dd neither olddistributing newdistributing nor controlled will be a controlled directly or through any subsidiary or related_entity to purchase any of its outstanding_stock or membership interests after the distribution other than through purchases meeting the requirements of sec_4 b of revproc_96_30 disqualified_investment_corporation within the meaning of sec_355 representations as to s elections ee none of the persons holding stock membership interests or any equity_interest in either olddistributing newdistributing or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 plr-128007-07 ff at the first possible opportunity controlled will elect to be treated as an s_corporation there will be no delay between the contribution and the s election and the election will be made in a manner such that it is effective as of the date of the contribution see sec_1_1361-3 of the regulations gg olddistributing is an s_corporation within the meaning of sec_1361 and it is intended for newdistributing to be an s_corporation hh there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either olddistributing newdistributing or controlled representations with regard to step iv the merger the contribution and the distribution are disregarded for purposes of these representations regarding the merger that is for purposes of these representations regardless of whether the merger comes before after or simultaneously with the contribution and the distribution the contribution and the distribution are disregarded for purposes of determining whether there is a change in the olddistributing and or newdistributing assets and liabilities ii immediately prior to the merger newdistributing will be engaged in no activity and will hold no assets except newdistributing may hold a minimal amount of assets if such assets are required i for the purpose of paying newdistributing’s incidental_expenses and or in order to maintain newdistributing’s status as a corporation in accord with stateb law jj immediately following the merger newdistributing will hold all the assets held by olddistributing immediately prior to the merger except as further described in this representation jj the only change in assets occurring from the merger will be as a result of olddistributing and or newdistributing incurring filing accounting legal fees and or other expenses incident to the merger the total of all these merger costs will be less than one percent of the fair_market_value of the net assets of olddistributing immediately prior to the merger kk all liabilities to which the olddistributing assets are subject at the time of the merger and all liabilities of olddistributing that are properly treated as being assumed by newdistributing in the merger see sec_357 are liabilities that were incurred in the ordinary course of business and are associated with the assets held by olddistributing at the time of the merger ll the shareholders will receive solely newdistributing membership interests in the merger plr-128007-07 mm immediately following the merger the shareholders will own all the membership interests in newdistributing and they will own such membership interests solely as a result of having owned stock in olddistributing prior to the merger nn following the merger each of the shareholders will hold the same percentage of membership interests in newdistributing as the percentage of stock such shareholder previously held in olddistributing pp olddistributing is not under the jurisdiction of a court in a title or similar oo the shareholders’ newdistributing membership interests received in the merger grant them substantially the same rights as to distributions both liquidating and nonliquidating in newdistributing as the rights to distributions that they held in olddistributing as shareholders prior to the merger case within the meaning of sec_368 businessb other consideration received by each olddistributing shareholder will be approximately equal to the fair_market_value of the olddistributing stock surrendered in the exchange qq following the merger newdistributing will continue to be engaged in the fair_market_value of the newdistributing membership interests and rr law as to s_corporations sec_1361 defines an s_corporation with respect to a taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder or d have more than one class of stock sec_1_1361-1 provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical right to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively plr-128007-07 the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the arrangement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner merges into a newly formed corporation in a transaction qualifying as a reorganization under sec_368 and the newly formed surviving corporation also meets the requirements of an s_corporation the reorganization does not terminate the s election thus the s election remains in effect for the new corporation revrul_64_250 1964_2_cb_333 concludes that when an s_corporation rulings based solely on the information submitted and the representations set forth revrul_73_526 1973_2_cb_404 concludes that the identifying number previously assigned to the transferor_corporation should be used by the surviving corporation in a statutory merger qualifying as a reorganization under sec_368 above and provided that the membership interests in controlled and newdistributing constitute stock we rule as follows rulings with regard to step i the contribution and step ii the distribution controlled in the contribution followed by the distribution will be a reorganization within the meaning of sec_368 olddistributing or newdistributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 upon the transfer of assets to controlled in exchange for membership interests in controlled and the assumption_of_liabilities of olddistributing or newdistributing by controlled in conjunction with the contribution sec_361 and sec_357 the transfer of assets from olddistributing or newdistributing to no gain_or_loss will be recognized by olddistributing or newdistributing plr-128007-07 no gain_or_loss will be recognized by controlled on the receipt of assets of olddistributing or newdistributing in exchange for membership interests in controlled sec_1032 accordance with sec_362 and sec_362 include the period during which such asset was held by olddistributing and or newdistributing sec_1223 the basis of each asset received by controlled will be determined in the holding_period for each of the assets received by controlled will for each of the shareholders immediately after the distribution the no gain_or_loss will be recognized by olddistributing or newdistributing upon the distributions to the shareholders of membership interests in controlled in the distribution as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders upon receipt of membership interests in controlled in the distribution sec_355 shareholder’s total bases in all the stock and membership interests held that is the total of i the basis of all the membership interests in controlled received by such shareholder plus ii the basis of the stock in olddistributing or membership interests in newdistributing held by such shareholder will be the same as the basis of the olddistributing stock or newdistributing membership interests held by such shareholder immediately prior to the distribution sec_358 for each shareholder the shareholder’s total basis will be allocated among the stock of olddistributing or membership interests in newdistributing and the membership interests in controlled in proportion to the relative fair market values of such stock and or membership interests in accordance with sec_1_358-2 interests received in controlled will include the holding_period of the olddistributing stock or newdistributing membership interests with respect to which it is received provided that the olddistributing stock or newdistributing membership interests is held as a capital_asset in the hands of the shareholder on the date of the exchange sec_1223 profits among olddistributing or newdistributing and controlled will be made under sec_1_312-10 as defined in sec_1368 immediately prior to the distribution will be allocated as provided in sec_312 of the code proper allocation of earnings and for each of the shareholders the holding_period of the membership olddistributing’s or new distributing’s accumulated adjustment account provided that the distribution is undertaken immediately after the plr-128007-07 between olddistributing or newdistributing and controlled in a manner similar to the manner in which earnings_and_profits are allocated in ruling above under sec_312 sec_1_1368-2 rulings with regard to step iii the s election by controlled contribution olddistributing's or newdistributing’s momentary ownership of the membership interests in controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 it will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the distribution for the last taxable_year before the effective s election olddistributing has been an s_corporation since year1 if controlled makes an effective s election under sec_1362 for its first taxable_year controlled will have no history of being a c_corporation moreover the assets of controlled do not have a c history after year1 provided that controlled makes an effective s election for its first taxable_year controlled is not subject_to sec_1363 sec_1363 is applicable to an s_corporation that was a c_corporation the proposed llc agreement for controlled if executed in a form neither olddistributing newdistributing nor controlled will recognize any lifo_recapture tax pursuant to sec_1363 and the regulations thereunder as a result of the proposed transactions substantially identical to that proposed will be considered a governing provision for purposes of sec_1_1361-1 since it will be a binding agreement that defines the members' rights to distribution and liquidating proceeds furthermore controlled’s llc agreement once executed will not by its terms cause controlled to have a second class of stock within the meaning of sec_1361 controlled will not be subject_to the built-in_gain provisions of sec_1374 provided that the 10-year recognition_period specified in sec_1374 has already expired for olddistributing and or newdistributing rulings with regard to step iv the merger shareholders receive membership interests in newdistributing in exchange for their stock in olddistributing is a reorganization within the meaning of sec_368 and the merger of olddistributing into newdistributing in which the plr-128007-07 sec_368 olddistributing and newdistributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by olddistributing upon the transfer of assets to newdistributing in exchange for membership interests in newdistributing and newdistributing’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by newdistributing on the receipt of olddistributing assets in exchange for newdistributing membership interests sec_1032 the basis of each asset received by newdistributing will be the same as the basis of such asset in the hands of olddistributing immediately prior to the merger sec_362 the holding_period for each of the assets received by newdistributing will include the period during which such asset was held by olddistributing sec_1223 no gain_or_loss will be recognized by olddistributing upon the distribution to the shareholders of the newdistributing membership certificates sec_361 no gain_or_loss will be recognized by the shareholders upon receipt of newdistributing membership interests in exchange for their olddistributing stock sec_354 for each of the shareholders the basis in the newdistributing membership interests received will be equal to the basis of the olddistributing stock surrendered by such shareholder in exchange therefor sec_358 for each of the shareholders the holding_period for the newdistributing membership interests received will include the period during which such shareholder held the olddistributing stock exchanged therefor provided that the olddistributing stock is held as a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 the merger does not result in a closing of the tax_year sec_381 of the code and sec_1_381_b_-1 of the regulations as provided by sec_381 newdistributing will succeed to and take into account as of the date the merger is consummated all the items of olddistributing described in sec_381 including any olddistributing earnings_and_profits or any deficit therein rulings with regard to subchapter_s matters relating to newdistributing plr-128007-07 provided that the assets of olddistributing are not presently subject_to the built-in_gain provisions of sec_1374 they will continue to not be subject_to the built-in_gain provisions of sec_1374 in the hands of newdistributing the proposed llc agreement for newdistributing if executed in a form substantially identical to that proposed will be considered a governing provision for purposes of sec_1_1361-1 since it will be a binding agreement that defines the members' rights to distribution and liquidating proceeds further newdistributing’s llc agreement once executed will not by its terms cause newdistributing to have a second class of stock within the meaning of sec_1361 olddistributing’s accumulated_adjustments_account as defined in sec_1368 immediately prior to the merger will be acquired by newdistributing sec_1_1368-2 the merger which constitutes an f reorganization as provided by ruling caveats newdistributing as the successor to olddistributing in the f except as expressly provided herein no opinion is expressed or implied above will not result in a termination of olddistributing’s s election within the meaning of sec_1362 provided newdistributing meets the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 reorganization will retain olddistributing’s previously assigned identifying number ein see revrul_73_526 1973_2_cb_404 concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular as provided above no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the code and sec_1 d of the regulations iii whether the distribution is part of a plan or series of related transactions under sec_355 and iv whether each of the entities that is intended to be formed as an llc will in fact be formed as intended furthermore no opinion is expressed as to the validity of any subchapter_s_election finally no opinion is expressed about the tax treatment of the unrelated transaction page above procedural statements this private_letter_ruling is directed only to the taxpayers who requested it it is important that a copy of this letter be attached to the federal_income_tax plr-128007-07 sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-128007-07 of this ruling letter being sent to your authorized representative pursuant to the power_of_attorney on file in this matter a copy of this letter is sincerely _douglas c bates__________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate
